Order appealed from modified, on the law and facts, to provide that the defendant shall pay $5 per week, commencing March 1, 1947, for the support and maintenance of his son by the former marriage; all arrearages arising from the interlocutory decree or other orders of the court in payment of past allowances herein are hereby cancelled and the order imprisoning appellant is vacated, without costs. Appellant shall have leave at any time to present proof at a Special Term of the court in the sixth judicial district to be relieved of payment upon proof that his son by the former marriage is self-supporting. All concur.